DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Priority
The claim for priority from US application 16/038,640 filed on 18 July 2018, now US Patent 10,880,288 B2, which claims priority from US application 16/282,678 filed on 22 February 2019, is duly noted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-16 of U.S. Patent No. 10,880,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of Patent ‘288.  It is noted that claim 10 is rejected for being dependent on a rejected base claim. Claims 11-20 are similar to claims 1-9 as shown below.
US application 17/104,071
US Patent 10/880,288 B2
1. An electronic device comprising: 
a memory; 
a camera module; 
a communications module; and 
a processor coupled to the memory, the communications module, and the camera module, the processor being configured to:
receive, from the camera module, image data associated with a machine- readable optical label, the optical label encoding transaction details of a transfer of data to a recipient account, wherein the transaction details do not indicate an identity of the recipient account;
receive a user input indicating authorization to initiate a transfer of data, via a protected resource, from an account associated with the user to the recipient account; and
in response to receiving the user input, generate a request for initiating the transfer of data based on the transaction details, the request including an access token for use in authenticating the user on requests to access the protected resource.
3. The electronic device of claim 2, wherein the transaction details do not identify the account associated with the user or the recipient account.
8. The electronic device of claim 1, wherein the access token is received from an authentication server associated with the protected resource.
9. The electronic device of claim 8, wherein the access token is received in response to a request to the authentication server to verify that first credentials identifying the user are authorized for accessing the protected resource.
1. An electronic device comprising: a memory; a camera module; 
a communications module; and 
a processor coupled to the memory, the communications module, and the camera module, the processor being configured to: 
receive first credentials identifying a user, the first credentials being associated with second credentials identifying an account associated with the user;
transmit, via the communications module to an authentication server, a first signal including a request to verify that the first credentials are authorized for accessing a protected resource; when the first credentials are authorized for accessing the protected resource, receive, via the communications module from the authentication server, a second signal including an access token for use in authenticating the user on requests to access the protected resource; 
receive, from the camera module, image data associated with a machine-readable optical label, the optical label encoding transaction details of a transfer of data to a second account, wherein the transaction details do not indicate an identity of the second account; 
receive a user input indicating authorization to initiate a transfer of data from the account associated with the user to the second account; and in response to receiving the user input, generate a request for initiating the transfer of data based on the transaction details, the request including the access token.

2. The electronic device of claim 1, wherein the protected resource comprises an application programming interface that includes instructions for initiating transfer of data from the account associated with the user to the recipient account.
2. The electronic device of claim 1, wherein the protected resource comprises an application programming interface that includes instructions for initiating the transfer of data from the first account to the second account.
4. The electronic device of claim 1, wherein the machine-readable optical label comprises a two-dimensional barcode encoding the transaction details of the transfer of data.
3. The electronic device of claim 1, wherein the machine-readable optical label comprises a two-dimensional barcode encoding the transaction details.
5. The electronic device of claim 1, wherein the processor is further configured to capture the image data depicting the machine-readable optical label.
4. The electronic device of claim 1, wherein the processor is further configured to capture the image data depicting the machine-readable optical label.
6. The electronic device of claim 1, wherein the transaction details of the transfer of data include a unique identifier of the transfer of data.
5. The electronic device of claim 1, wherein the transaction details include a unique identifier of the first transaction.
7. The electronic device of claim 1, wherein the machine-readable optical label has an expiry time.
6. The electronic device of claim 1, wherein the machine-readable optical label has an expiry time.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basu et al. (US Patent 9,792,782 B1) discloses a system and method for transferring resource access.
Dunjic et al. (US 2019/0372993 A1) discloses a system and method for controlling access to a protected resource.
Guion et al. (FR 2824208 A1) discloses a system and method for assigning an authentication code.
Hockey et al. (US Patent 10,003,591 B2) discloses a system and method for secure permissioning of access to user accounts, including secure deauthorization of access to user accounts.
Jin et al. (WO 2017/205018 A1) discloses a system and method for reliable timestamp credential.
Kinagi (WO 2016/134016 A1) discloses a system and method for token and cryptogram using transaction specific information.
Law (CN 111819555 A) discloses a system and method for secure remote token issuance using online authentication.
Liscia et al. (US 2018/0276658 A1) discloses a system and method for pull and push system for x-pay digital wallets.
Lopez (US 2016/0057619 A1) discloses a system and method for embedding cloud-based functionalities in a communication device.
Ngo et al. (US 2022/0019995 A1) discloses a system and method for limited-use keys and cryptograms.
Tyler et al. (US 2014/0129428 A1) discloses a system and method for QR code-enabled P2P payment.
Zhou et al. (WO 2019/246626 A1) discloses a system and method for decentralized identity verification platforms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431